     Case 2:14-cv-12333 Document 64 Filed 06/05/20 Page 1 of 4 PageID #: 1483



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


LISA MARIE KERR,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 2:14-cv-12333

MARSHALL UNIVERSITY BOARD OF GOVERNORS, et al.,

                              Defendants.



                         MEMORANDUM OPINION AND ORDER


        Before the Court is Plaintiff Lisa Kerr’s (“Plaintiff”) Inter-Related Motions for

reconsideration of dismissal and to reopen the judgment pursuant to Rule 60 of the Federal Rules

of Civil Procedure, or, alternatively, for an evidentiary hearing. (ECF No. 63.) For the reasons

stated herein, the motions are DENIED.

        Plaintiff filed a complaint against the Marshall University Board of Governors, Gene Kuhn,

Judith Southard, Sandra Bailey, Teresa Eagle, Lisa Heaton, and David Pittenger (collectively,

“Defendants”) on March 14, 2014. (ECF No. 1.) Defendants filed a motion to dismiss on May

14, 2014, (ECF No. 15), which this Court granted in a memorandum opinion and order entered on

March 26, 2015, (ECF No. 28). The memorandum opinion and order dismissed all of Plaintiff’s

claims for failure to state a claim on which relief could be granted and closed this case. (Id.)

Plaintiff appealed the judgment to the United States Court of Appeals for the Fourth Circuit, which

affirmed the judgment of this Court in 42-page published opinion on May 24, 2016. (ECF No.
   Case 2:14-cv-12333 Document 64 Filed 06/05/20 Page 2 of 4 PageID #: 1484



41). The court further denied Plaintiff’s petition for rehearing, (ECF No. 45), and Plaintiff did

not file a petition for certiorari with the United States Supreme Court.

       Plaintiff then filed a motion to reopen the judgment and for leave to amend her complaint

in this Court on June 30, 2017—over thirteen months after the Fourth Circuit affirmed this Court’s

ruling dismissing the above-styled action. (ECF No. 47.) This Court denied Plaintiff’s motion

on February 16, 2018, due to Plaintiff’s undue delay, bad faith, and the unfair prejudice it would

cause to Defendants. (ECF No. 50.) Plaintiff appealed that decision to the Fourth Circuit on the

same day. That appeal was consolidated with a separate but nearly identical case that Plaintiff

had filed in this Court in 2016 and appealed to the Fourth Circuit after the Court entered a decision

applying res judicata and dismissing the case. (ECF No. 55.) In that consolidated action, the

Fourth Circuit affirmed this Court’s judgment by unpublished per curiam opinion on August 28,

2018, (ECF No. 56), and further denied Plaintiff’s petition for rehearing, (ECF No. 60). Plaintiff

filed a petition for certiorari with the Supreme Court on December 19, 2018, (ECF No. 62), which

was denied on February 19, 2019. See Kerr v. Marshall University Board of Governors, 139 S.Ct.

1198 (2019). Now, Plaintiff again moves this Court to reopen the case.

       Rule 60 of the Federal Rules of Civil Procedure governs a party’s right to seek relief from

a judgment or order. Relevant here, Rule 60(b) allows a court, upon motion of a party, to relieve

a party from a final judgment for “fraud (whether previously called intrinsic or extrinsic),

misrepresentation, or misconduct by an opposing party.” Ordinarily, a party must move for relief

under Rule 60(b) within one year following the final judgment. See Fed. R. Civ. P. 60(c)(1).

However, Rule 60(d) empowers a court to “set aside a judgment for fraud on the court” after more

than one year has passed. Fed. R. Civ. P. 60(d)(3); Fox ex rel. Fox v. Elk Run Coal Co., 739 F.3d


                                                 2
   Case 2:14-cv-12333 Document 64 Filed 06/05/20 Page 3 of 4 PageID #: 1485



131, 135–36 (4th Cir. 2014). Because fraud on the court is a “nebulous concept,” it “should be

construed very narrowly.” Id. at 136 (internal quotation marks and citation omitted).

       Relief under Rule 60(d)(3) is only available where the fraud involves “an intentional plot

to deceive the judiciary [and] . . . touch[es] on the public interest in a way that fraud between

individual parties generally does not.” Id. at 136. Fraud on the court is “not your garden-variety

fraud.” Id. at 135. The Fourth Circuit has emphasized that even “perjury and fabricated evidence

. . . which [a]re reprehensible and unquestionable evils, [a]re not adequate to permit relief as fraud

on the court because the legal system encourages and expects litigants to root them out as early as

possible.” Id. (internal quotation marks and citation omitted). Fraud on the court “is limited to

situations such as bribery of a judge or juror, or improper influence exerted on the court by an

attorney, in which the integrity of the court and its ability to function impartially is directly

impinged.” Id. (internal quotation marks and citation omitted). To prevail on a Rule 60(d)

motion, the petitioner must prove fraud on the court by “clear and convincing evidence.” See

United States v. MacDonald, No. 97–7297, 1998 WL 637184, at *2 (4th Cir. Sept. 8, 1998)

(citations omitted).

       Here, Plaintiff alleges that Defendants’ motion to dismiss “propounded a known forgery to

the court . . . because they knew that the authentic evidence would have exposed their wrongs and

compelled an opposite judicial result.” (ECF No. 63 at 2.) Throughout the motion, Plaintiff

claims that Defendants’ conduct constitutes fraud on the Court but fails to present any factual

allegations or evidence supporting her claim. Instead, she relies on the allegations in her original

complaint, which the Court previously held failed to state a claim upon which relief could be

granted. Plaintiff’s motion is a clear and unwarranted attempt to relitigate her prior claims. See


                                                  3
   Case 2:14-cv-12333 Document 64 Filed 06/05/20 Page 4 of 4 PageID #: 1486



Fox, 739 F.3d at 139 (Rule 60 does not give a party the opportunity to relitigate its case that

previously failed). Further, granting the motion based on Plaintiff’s bald accusations would be a

clear abuse of the Court’s discretion. Accordingly, her motion is without merit and must be

denied.

          For these reasons, Plaintiff’s Inter-Related Motions, (ECF No. 63), are DENIED.

          IT IS SO ORDERED.

          The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER:        June 5, 2020




                                                 4
